         Case 1:16-cr-10320-PBS Document 757 Filed 05/11/20 Page 1 of 2




                              UNITED STATES DISTRIC COURT
                              DISTRICT OF MASSACHUSETTS


_____________________________________
UNITED STATES OF AMERICA             )
                                     )
                                     )               Crim. No. 16-CR-10320-PBS
V.                                   )
                                     )
JAMES GIANNETTA                      )
                                     )


                    MOTION FOR APPOINTMENT AS CJA COUNSEL

       Undersigned counsel, Janet E. Glenn, respectfully moves pursuant to 18 U.S.C. §3006A

and this Court’s General Order 20-17 for an order appointing her as CJA counsel for purpose of

determining defendant James Giannetta’s potential eligibility for early release and, if appropriate,

seeking such relief. In support of this motion, counsel states as follows:

       1.      The Federal Defender’s Officer referred this matter to undersigned counsel

       pursuant to General Order 20-16, In re: Coronavirus Public Emergency, which has since

       been superseded by General Order 20-17, In re: Coronavirus Public Emergency.

       2.      The FDO requested that counsel seek appointment pursuant to 18 U.S.C. §3006A.

       3.      Mr. Giannetta was previously represented in the case by CJA-appointed counsel.

       The FDO thus assigned this mater to undersigned counsel pursuant to General Order 20-

       17 ¶ 7(b) (“If the CJA counsel is ...unavailable...to undertake the representation, the FPD

       may...assign the matter to another CJA counsel.”).

       4.      Undersigned counsel is admitted to practice before this Court and is a member of

       this Court’s CJA panel and is thus eligible for appointment pursuant to General Order 20-

       17 ¶ 7(b).




                                                                                        Page 1 of 2
         Case 1:16-cr-10320-PBS Document 757 Filed 05/11/20 Page 2 of 2




       5.      Appointment will permit counsel to access Mr. Giannetta’s presentence report,

       pursuant to General Order 20-17 ¶ 1, to assist in making a determination whether he may

       be eligible for early release.

                                        CONCLUSION

       Based on the foregoing, undersigned counsel respectfully requests that the Court appoint

her as CJA counsel in accordance with 18 U.S.C. §3006A and this Court’s General Order 20-17.



                                                     Respectfully submitted
                                                     James Giannetta
                                                     By his attorney


                                                     /s/Janet E. Glenn, Esquire

                                                     1380 Main Street, #409
                                                     Springfield, MA 01103
Dated: May 8, 2020                                   BBO# 672316
                                                     janetglenn1014@gmail.com




                                 CERTIFICATE OF SERVICES
        I hereby certify that this document filed through the ECF system will be sent to the regis-
tered participants as identified on the Notice of Electronic Filing (NEF) and paper copies will be
sent to those indicated as non-registered participants.




                                                                                       Page 2 of 2
